Exhibit 10.5
Annual Compensation of Non-Employee Directors

                              2009     2008     2007   Name/Position   Retainer
    Retainer     Retainer    
J. Randolph Babbitt, Non-Employee Director
  $ 36,000     $ 36,000     $ 36,000  
Thomas M. Kody, Non-Employee Director
  $ 36,000     $ 36,000     $ 36,000  
John W. Edgemond IV, Non-Employee Director
  $ 36,000     $ 36,000     $ 36,000  
James L. Jadlos, Non-Employee Director
  $ 36,000     $ 36,000     $ 36,000  

The Non-Employee Directors will be paid the 2009 retainer in quarterly
installments in the month following the end of each fiscal quarter.

 